Title: From Thomas Jefferson to Benjamin Rush, 24 March 1801
From: Jefferson, Thomas
To: Rush, Benjamin



Dear Sir
Washington Mar. 24. 1801.

I have to acknolege the reciept of your friendly favor of the 12th and the pleasing sensations produced in my mind by it’s affectionate contents. I am made very happy by learning that the sentiments expressed in my inaugural address give general satisfaction, and hold out a ground on which our fellow citizens can once more unite. I am the more pleased, because these sentiments have been long & radically mine, and therefore will be pursued honestly & conscientiously. I know there is an obstacle which very possibly may check the confidence which would otherwise have been more generally reposed in my observance of these principles. this obstacle does not arise from the measures to be pursued, as to which I am in no fear of giving satisfaction: but from appointments & disappointments as to office. with respect to appointments I have so much confidence in the justice and good sense of the federalists that I have no doubt they will concur in the fairness of the position, that after they have been in the exclusive possession of all offices from the very first origin of party among us to the 3d. of March at 9. aclock in the night, no republican ever admitted, & this doctrine openly avowed, it is now perfectly just that the republicans should come in for the vacancies which may fall in, until something like an equilibrium in office be restored; after which ‘Tros, Tyriusque nullo discrimine habeatur.’ but the great stumbling block will be removals, which tho’ made on those just principles only on which my predecessor ought to have removed the same persons, will nevertheless be ascribed to removal on party principles. Imprimis I will expunge the effects of mr A’s indecent  conduct in crouding nominations after he knew they were not for himself, till 9. aclock of the night, at 12. aclock of which he was to go out of office; so far as they are during pleasure. I will not consider the persons named, even as candidates for the office, nor pay the respect of notifying them that I consider what was done as a nullity. 2. some removals must be made for misconduct. one of these is of the marshal in your city, who being an officer of justice, entrusted with the sacred function of chusing impartial judges for the trial of his fellow citizens placed at the awful tribunal of god & their country, selected judges who either avowed, or were known to him to be predetermined to condemn. and if the lives of the unfortunate persons were not cut short by the sword of the law, it was not for want of his good will. in another state I have to perform the same act of justice on the dearest connection of my dearest friend, for similar conduct in cases not capital. the same practice of packing juries & prosecuting their fellow citizens with the bitterness of party hatred, will probably involve several other marshals & attornies. out of this line, I see but very few instances where past misconduct has been in such a degree as to call for notice. of the thousands of officers therefore in the US. a very few individuals only, probably not 20. will be removed; & these only for doing what they ought not to have done. 2. or 3. instances indeed where mr A. removed men because they would not sign addresses &c to him, will be rectified, & the persons restored. the whole world will say this is just. I know that in stopping thus short in the career of removal, I shall give great offence to many of my friends. that torrent has been pressing me heavily, & will require all my force to bear up against. but my maxim is ‘fiat justitia, ruat coelum.’ after the first unfavorable impressions of doing too much in the opinion of some, & too little in that of others, shall be got over, I should hope a steady line of conciliation very practicable, & that without yielding a single republican principle. a certainty that these principles prevailed in the breasts of the main body of federalists was my motive for stating them as the ground of reunion.—I have said thus much for your private satisfaction, to be used even in private conversation, as the presumptive principles on which we shall act, but not as proceeding from myself declaredly.—information lately recieved from France gives a high idea of the progress of science there. it seems to keep pace with their victories. I have just recieved for the A.P. society 2. volumes of Comparative Anatomy by Cuvier, probably the greatest work in that line that has ever appeared. his comparisons embrace every organ of the animal economy, and from Man, to the rotifer.  accept assurances of my sincere friendship & high consideration & respect.

Th: Jefferson

